DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0085276 A1 to Jang et al.
As to claim 1, Jang discloses a method comprising:
at an electronic device having a processor (Fig. 1, paragraph 0061, where the display panel includes a controller (600), which includes a processor):
identifying a subset of consecutive frames of a video of frames, wherein content appears in a same position in the subset of consecutive frames (Fig. 3 and 4, paragraphs 0075-0078, where still image data for consecutive frames is determined in step (S30));

providing the video of frames for display based on the altered display characteristic (Fig. 2, paragraph 0072, where the motion picture and still image are displayed on display area (300)).
As to claim 7, Jang discloses the method, wherein the display characteristic comprises brightness, color, luminance, or dynamic range (Fig. 16 and 17, paragraphs 0141-0143, where the luminance of the display may be altered).
As to claim 11, Jang discloses a system comprising:
a non-transitory computer-readable storage medium; and
one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations (Fig. 1-5, paragraphs 0074-0078, where signal controller (600) is a processor with instructions stored on a storage medium).  In addition, Jang discloses limitations similar to claim 1.
As to claim 19, Jang discloses limitations similar to claims 1 and 11.
As to claim 21, Jang discloses a limitation similar to claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0085276 A1 to Jang et al. in view of U.S. Patent Pub. No. 2012/0113307 A1 to Watanabe et al.
As to claim 2, Jang is deficient in disclosing the method, wherein the altering comprises selectively altering only the display characteristic of a first object depicted in the consecutive frames without altering the display characteristic of a second object depicted in the consecutive frames.
However, Watanabe discloses the method, wherein the altering comprises selectively altering only the display characteristic of a first object depicted in the consecutive frames without altering the display characteristic of a second object depicted in the consecutive frames (Fig. 13-14B, paragraphs 0148-0151, where objects in the processing region (PR) are dimmed whereas objects outside of the processing region (PR) are not).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device which alters a display characteristic as taught by Jang by including selectively altering only the display characteristic of a first object without altering the display characteristic of a second object as taught by Watanabe.  The suggestion/motivation would have been in order to keep the object of interest in the center of the image range (Watanabe, paragraphs 0149-0150).
As to claim 3, Jang is deficient in disclosing the method further comprising determining to alter the display characteristic of the first object based on object altering selection criteria.
However, Watanabe discloses the method further comprising determining to alter the display characteristic of the first object based on object altering selection criteria (Fig. 13-14B, paragraphs 0148-0151, where objects in the processing region (PR) are dimmed because they are not the object of interest).  In addition, the same motivation is used as claim 2.
As to claim 4, Jang is deficient in disclosing the method further comprising determining to alter the display characteristic of the first object based on a brightness of the first object.
However, Watanabe discloses the method further comprising determining to alter the display characteristic of the first object based on a brightness of the first object (Fig. 13-14B, paragraphs 0148-0151, where the processing region (PR) is dimmed).  In addition, the same motivation is used as claim 2.
As to claim 5, Jang is deficient in disclosing the method further comprising determining to alter the display characteristic of the first object based on a movement of the first object in the video of frames.
However, Watanabe discloses the method further comprising determining to alter the display characteristic of the first object based on a movement of the first object in the video of frames (Fig. 39-40B, paragraphs 0236-0242, where an effect is added to 
As to claims 12-14, Jang is deficient in disclosing limitations similar to claims 2, 4 and 5, respectively.  However, Watanabe discloses similar limitations to claims 2, 4 and 5, respectively.  In addition, the same motivation is used as claim 2.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over over U.S. Patent Pub. No. 2014/0085276 A1 to Jang et al. in view of U.S. Patent Pub. No. 2020/0082511 A1 to Leem et al.
As to claim 6, Jang is deficient in disclosing the method, wherein the consecutive frames comprise an original frame of a first video having a first frame rate and one or more 2Serial No. 16/884,261 Attorney Docket No.: 097425-00258(P42158US1) duplicate frames of the original frame generated for displaying a second video at a second frame rate, the second frame rate higher than the first frame rate.
However, Leem discloses the method, wherein the consecutive frames comprise an original frame of a first video having a first frame rate and one or more 2Serial No. 16/884,261 Attorney Docket No.: 097425-00258(P42158US1) duplicate frames of the original frame generated for displaying a second video at a second frame rate, the second frame rate higher than the first frame rate (Fig. 3, paragraph 0117, where FRC (350) may change the frame rate).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device which alters a display characteristic as taught by Jang by including displaying videos at different frame rates as taught by Leem.  The suggestion/motivation would have been in order to improve image quality (Leem, paragraph 0114).
claim 15, Jang is deficient in disclosing a limitation similar to claim 6.  However, Watanabe discloses a similar limitation.  In addition, the same motivation is used as claim 6.
Claims 8-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0085276 A1 to Jang et al. in view of U.S. Patent Pub. 2012/0154466 A1 to Kitada.
As to claim 8, Jang is deficient in disclosing the method, wherein altering the display characteristic comprises:
determining a first brightness for a first frame of the consecutive frames;
determining a second brightness for a second frame of the consecutive frames, wherein the second frame is after the first frame in a sequence of the consecutive frames; and
altering the first frame according to the first brightness or altering the second frame according to the second brightness.
However, Kitada discloses the method, wherein altering the display characteristic comprises:
determining a first brightness for a first frame of the consecutive frames (Fig. 3 and 5A-5C, paragraphs 0037-0040 where the first brightness is shown in Fig. 5A);
determining a second brightness for a second frame of the consecutive frames, wherein the second frame is after the first frame in a sequence of the consecutive frames (Fig. 3 and 5A-5C, paragraphs 0037-0040, where the second brightness is shown in Fig. 5B); and

At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device which alters a display characteristic as taught by Jang by including determining a first and second brightness for consecutive frames as taught by Kitada.  The suggestion/motivation would have been in order to suppress deterioration of image quality, such as color unevenness, even if at least any one of the display position and the display area of an object image is changed (Kitada, paragraph 0008).
As to claim 9, Jang is deficient in disclosing the method, wherein the first brightness is brighter than the second brightness.
However, Kitada discloses the method, wherein the first brightness is brighter than the second brightness (Fig. 3 and 5A-5C, paragraphs 0037-0040, where the brightness in Fig. 5B is brighter than the brightness is 5C).  In addition, the same motivation is used as claim 8.
As to claim 10, Jang is deficient in disclosing the method, wherein the second brightness is brighter than the first brightness.
However, Kitada discloses the method, wherein the second brightness is brighter than the first brightness (Fig. 3 and 5A-5C, paragraphs 0037-0040, where the brightness in Fig. 5B is brighter than the brightness in Fig. 5A).  In addition, the same motivation is used as claim 8.
claims 16-18, Jang is deficient in disclosing limitations similar to claims 8-10, respectively.  However, Kitada discloses similar limitations to claims 8-10, respectively.  In addition, the same motivation is used as claim 8.
As to claim 20, Jang discloses a limitation similar to claim 7.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627